412 So. 2d 44 (1982)
R.M., a Juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-2248.
District Court of Appeal of Florida, Third District.
April 6, 1982.
*45 Bennett H. Brummer, Public Defender and Beth C. Weitzner, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and John F. Robenalt, Asst. Atty. Gen., for appellee.
Before HENDRY, BASKIN and JORGENSON, JJ.
BASKIN, Judge.
We reverse the order adjudging defendant R.M. delinquent. Defendant's conviction of grand theft was not supported by the evidence; the state failed to prove that R.M. knew the bicycle had been stolen. State v. Lewis, 364 So. 2d 1223 (Fla. 1978); State v. Allen, 362 So. 2d 10 (Fla. 1978); Fisk v. State, 138 Fla. 815, 190 So. 10 (1939); R.A.L. v. State, 402 So. 2d 1337 (Fla. 3d DCA 1981); A.R. v. State, 393 So. 2d 1174 (Fla. 3d DCA 1981). Defendant's unrefuted explanation that he borrowed the bicycle from a friend precluded conviction under section 812.014, Florida Statutes (1979).
Reversed with directions to discharge defendant.
HENDRY, J., dissents.